DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application No. JP2019-011342, filed on 01/25/2019 has been provided.

Claim Objections
Claims 1, 12 are objected to because of the following informalities:  
Claim 1, line 10 – 11 should read “a specifying unit configured to specify a failure based on the information stored in the storage unit.” Because claim 1, line 8 – 9 recites that the storage unit stores the work information and the work mode of the work machine, wherein this information is used by the specifying unit to specify failure of the work mode. 
Claim 12, line 9 should read “specifying a failure based on the information stored in the storage unit.” Because claim 12, line 6 – 7 recites that the storage unit stores the work information and the work mode of the work machine, wherein this information is used by the specifying unit to specify failure of the work mode.

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
As per claim 1,
Line 3 – 4, “a work information reception unit configured to receive work information of the work machine;”
Line 5 – 7, “a change information reception unit configured to receive, if a work mode of the work machine is changed, work mode change information from the work machine;”
Line 8 – 9, “ a storage unit configured to store the work information and the work mode in association with each other”
Line 10 – 11, “a specifying unit configured to specify a failure based on information stored in the storage unit.”
As per claim 2,
Line 3 – 4, “wherein the work information reception unit receives work information from each of a plurality of work machines of a single type,”
Line 5 – 6, “wherein the work information reception unit receives work information from each of a plurality of work machines of a single type, the change information reception unit receives work mode change information from each of the plurality of work machines of the single type”
Line 7 – 9, “the specifying unit statistically specifies the failure based on pieces of information stored in the storage unit with respect to the plurality of work machines of the single type.”
As per claim 3,
Line 2 – 3, “wherein the work information reception unit receives work information from each of a plurality of work machines that operate in the same work area, 
Line 3 – 5, “the change information reception unit receives work mode change information from each of the plurality of work machines that operate in the same work area,”
Line 6 – 8, “ the specifying unit statistically specifies the failure based on pieces of - 25 -H1182801US01/P219-0829US information stored in the storage unit with respect to the plurality of work machines that operate in the same work area.”
Claim 4, “wherein the specifying unit further specifies the work mode with the less failure as a work mode to be recommended.”
As per claim 5,
Line 1 – 4, “a control unit configured to control an operation of the work machine, wherein the control unit operates, in different work modes, a plurality of work machines that operate in the same work area,”
5 – 8, “based on pieces of information stored in the storage unit with respect to the plurality of work machines, the specifying unit statistically specifies the failure, and also specifies the work mode with the less failure as a work mode to be recommended,”
Line 9 – 10, “the control unit operates each of the plurality of work machines in the work mode specified by the specifying unit.”
As per claim 6, 
Line 2 – 4, “wherein the specifying unit specifies increase/decrease of the failure based on a change between work information before the work mode is changed and work information after the work mode is changed”
Line 5 – 7, “the management apparatus further comprises a notification unit configured to make, if the failure increases in the work mode after the change, a notification that the work mode before the change is more suitable.”
As per claim 7,
Line 2 – 4, “wherein the specifying unit specifies increase/decrease of the failure based on a change between work information before the work mode is changed and work information after the work mode is changed,”
Line 5 – 7, “the management apparatus further comprises a control unit configured to operate, if the failure increases in the work mode after the change, the work - 26 -H1182801US01/P219-0829US machine in the work mode before the change.”
As per claim 8, 
Line 2 – 7, “wherein the specifying unit specifies increase/decrease of the failure based on a change between work information before the work mode is changed and work information after the work mode is changed, and specifies, if the failure increases in the work mode after the change, based on an accumulation result of information stored in the storage unit, the work mode with the less failure as a work mode to be recommended”
Line 8 – 10, “the management apparatus further comprises a notification unit configured to make a notification of the work mode specified by the specifying unit.”
As per claim 9,
Line 2 – 6, “wherein based on first work information of a first work machine operating in a first work mode and second work information of a second work machine operating in a second work mode among a plurality of work machines, the specifying unit specifies the work mode of the work machine with higher work efficiency,”
Line 7 – 9, “the management apparatus further comprises a notification unit configured to make a notification of the work mode specified by the specifying unit.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “control unit”, “work information reception unit”, “change information reception unit”, “storage unit”, “specifying unit”, “notification unit” are implemented by a CPU as described in the Drawing Fig. 3A – 3B.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4, 6, 8 - 13 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.

	
101 Analysis – Step 1 
Claim 1 is directed to a system. Therefore, claim 1 is within at least one of the four statutory categories. 

101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites: 

A management apparatus for managing a work machine capable of operating in a plurality of work modes, comprising: 
a work information reception unit configured to receive work information of the work machine; 
a change information reception unit configured to receive, if a work mode of the work machine is changed, work mode change information from the work machine; 
a storage unit configured to store the work information and the work mode in association with each other; and 
a specifying unit configured to specify a failure based on information stored in the storage unit.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Specifically, the “specifying a failure based on information stored in the storage unit” encompasses a person to make judgement whether a failure of a work mode of a work machine is occurred based on information collected from the data gathering process. Accordingly, the claim recites at least one abstract idea. 

101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A management apparatus for managing a work machine capable of operating in a plurality of work modes, comprising: 
a work information reception unit configured to receive work information of the work machine; 
a change information reception unit configured to receive, if a work mode of the work machine is changed, work mode change information from the work machine; 
a storage unit configured to store the work information and the work mode in association with each other; and 
a specifying unit configured to specify a failure based on information stored in the storage unit.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “receiving working information of the work machine”, “receiving work mode change information from the work machine”, Examiner submits that those limitation refer to a mere data gathering process which is directed to insignificant extra-solution activity. Regarding to the limitation of “storing the work information and the work mode in association with each other”, Examiner submits that this limitation refers to a mere storing data which is directed to post-solution activity, therefore, not significant than the judicial exception. The “work information reception unit”, “change information reception unit”, “storage unit”, and “specifying unit” as interpreted under 112f interpretation, are implemented by a CPU.  The “work information reception unit”, “change information reception unit”, “storage unit”, and “specifying unit” are claimed generically and are operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (CPU).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

101 Analysis – Step 2B 
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. The additional elements “work information reception unit”, “change information reception unit”, “storage unit”, and “specifying unit” amount to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible. 

Dependent claims 2 – 4, 6 – 11 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Specifically, claim 2 recites a data gathering process which is directed to insignificant extra-solution activity and the “specifying the failure” is directed to an abstract idea that is similar to the analysis of claim 1 above. There are no additional limitation integrates the claimed invention into practical application or is significant more than the judicial exception. The analysis of claim 3 is similar to the analysis of claim 2 above. With regard to claim 4, “specifying the work mode with less failure as a work mode to be recommended” directed to an abstract idea that it can be done in human mind. A person could be able to make judgment of the work mode has less failure based on data collected from the data gathering process; therefore, it is not significant more than the judicial exception. Claim 6 recites “specifying increase/decrease of the failure based on the work information” is directed to an abstract idea as it can be done in human mind. Claim 6 further recites “notifying, if the failure increases in the work mode after the change, the work mode before the change is more suitable”. This limitation refers to a mere outputting of data which is directed insignificant post-solution activity; therefore, not significant more than the judicial exception. The analysis of claims 8 – 9 are similar to the analysis of claim 6 above. There are no additional limitation recited in claims 10 – 11 that are significant more than the judicial exception. Therefore, dependent claims 2 – 4, 6, 8 – 11 are not patent eligible under the same rationale as provided for in the rejection of claim 1.
	The 101 analysis of claims 12 - 13 are similar to the analysis of claim 1 as described above.
Therefore, claims 1 – 4, 6, 8 – 13 are ineligible under 35 USC §101.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 – 5, 7 - 10, 12 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katou et al. (US Publication No. US 20180151070 A1; hereafter Katou).
Regarding to claim 1, Katou teaches A management apparatus for managing a work machine capable of operating in a plurality of work modes, comprising: 
	a work information reception unit configured to receive work information of the work machine; ([Par. 0083], “the work mode determination section 205 acquires own vehicle information and other vehicle information from the own and other vehicle information management section 204, and based on these information, determines the work modes of the own vehicle and other vehicles.”)
	a change information reception unit configured to receive, if a work mode of the work machine is changed, work mode change information from the work machine; ([Par. 0084], “After successful determination of the work modes of the own vehicle and other vehicles in step701, the work mode determination section 205 sets values, which correspond to the respective determination results, as work modes 423 in the work mode management table 211. Further, the work mode determination section 205 outputs the determination results of the work modes to the own and other vehicle information management section 204, and the own and other vehicle information management section 204 sets the work modes 411, which correspond to the respective determination results, as the work modes 411 in the vehicle information management table 210. As a consequence, the work mode determination section 205 renews the vehicle information management table 210 in the own and other vehicle information management section 204 (step 702).” This is interpreted as the management system determine a new mode for the own vehicle and other vehicle based on acquired work information. The new mode change of the own vehicle and the other vehicle is then updated in the table 210 as described in figure 4. The previous mode of the own vehicle and the other vehicle could be “waiting mode” or any other mode depending on type of work that the vehicle is performing. The mode change of the own vehicle and the other vehicle are further described in fig. 8 – 9, wherein it is a continuous loop that set new mode for each respective vehicle based on predetermined condition. Once a new mode is set, it will be updated into the table 210 accordingly.) 
	a storage unit configured to store the work information and the work mode in association with each other; ([Par. 0084], “As a consequence, the work mode determination section 205 renews the vehicle information management table 210 in the own and other vehicle information management section 204 (step 702). If there is any row, in which the difference in value between the current time and the reception clock time 410 is not smaller than a preset threshold, in the vehicle information management table 210 at this time, the own and other vehicle information management section 204 may preferably delete (reset) the data in the row. After renewal of the vehicle information management table 210 as described above, the collision risk determination section 206 acquires, from the own and other vehicle information management section204, the own vehicle information and other vehicle information stored in the individual rows of the vehicle information management table 210 so renewed (step 702).” This is interpreted as the vehicle information and the work mode associated with the vehicle is stored as described in the table 210.) and 
a specifying unit configured to specify a failure based on information stored in the storage unit. ([Par. 0084], “After renewal of the vehicle information management table 210 as described above, the collision risk determination section 206 acquires, from the own and other vehicle information management section204, the own vehicle information and other vehicle information stored in the individual rows of the vehicle information management table 210 so renewed (step 702).”; [Par. 0086 - 0087], “the collision risk determination section 206 selects one of the other vehicles as a processing target (hereinafter called “another vehicle”), and develops a determination algorithm to be used for the determination of a risk of collision between the own vehicle and the selected another vehicle (step 704). Described specifically, the collision risk determination section 206also determines the work modes corresponding to the details of work, which the own vehicle and another vehicle are performing, respectively, based on the value of the work mode 411 in the own vehicle information as set in row 1 of the vehicle information management table 210, and the value of the work mode 411 in another vehicle information as set in other row of the vehicle information management table 210… After the development of the determination algorithm in step 704, the collision risk determination section 206 determines a risk of collision between the own vehicle and the another vehicle by using the determination algorithm (step 705). In the determination of this risk of collision, the collision risk determination section 206 sets a determination area around the own vehicle according to the determination algorithm, and determines whether the another vehicle exists in the determination area, whereby a determination is made as to whether there is a risk of collision with the another vehicle.” This is interpreted as when the working of mode of the own vehicle and the other vehicle are updated as described in the table 210, the risk determination section acquires information of the vehicle and the working mode corresponding to the respective vehicle to determine if the updated mode of the vehicle causes collision risk with other vehicles in the area. The collision risk reads on the failure of the mode of the work vehicle.)

Regarding to claim 2, Katou teaches the system of claim 1.
Katou further teaches wherein 
	the work information reception unit receives work information from each of a plurality of work machines of a single type, ([Par. 0083], “the work mode determination section 205 acquires own vehicle information and other vehicle information from the own and other vehicle information management section 204, and based on these information, determines the work modes of the own vehicle and other vehicles.” Wherein this is interpreted as the system acquires work information of the own vehicle and a plurality of other vehicles working on the area. The plurality of the vehicles can be in a same type as described in figure 6, table 212.)
	the change information reception unit receives work mode change information from each of the plurality of work machines of the single type, (fig. 6, table 212 describes work mode information of respective vehicles are stored. [Par. 0042], “The collision risk determination section 206 has a priority management table 212, in which information on priorities set for every work modes with respect to various vehicles is stored.”) and 
the specifying unit statistically specifies the failure based on pieces of information stored in the storage unit with respect to the plurality of work machines of the single type. ([Par. 0042], “The collision risk determination section 206 has a priority management table 212, in which information on priorities set for every work modes with respect to various vehicles is stored. Based on the own vehicle information and other vehicle information outputted from the own and other vehicle information management section 204, the collision risk determination section 206 determines the risk of a collision between the own vehicle and the other vehicle. If the relative distance of one of the other vehicles to the own vehicle has decreased to or less than a preset distance, for example, the collision risk determination section 206 determines that there is a risk of collision. If it is determined as a result that there is a risk of collision, the collision risk determination section 206 notifies the determination result to the operator notification section 203 and control signal generation section 207.” This is interpreted as based on the work mode of the plurality of vehicle with their respective information of priorities, the collision risk determination section determines if there is a risk of collision among vehicle working in a same area with their respective working mode.)

Regarding to claim 3, Katou teaches the system of claim 1.
Katou further teaches wherein 
	the work information reception unit receives work information from each of a plurality of work machines that operate in the same work area, ([Par. 0083], “the work mode determination section 205 acquires own vehicle information and other vehicle information from the own and other vehicle information management section 204, and based on these information, determines the work modes of the own vehicle and other vehicles.” Wherein this is interpreted as the system acquires work information of the own vehicle and a plurality of other vehicles working on the area. The plurality of the vehicles can be in a same type as described in figure 6, table 212.)
	the change information reception unit receives work mode change information from each of the plurality of work machines that operate in the same work area, (fig. 6, table 212 describes work mode information of respective vehicles are stored. [Par. 0042], “The collision risk determination section 206 has a priority management table 212, in which information on priorities set for every work modes with respect to various vehicles is stored.”)  and 
	the specifying unit statistically specifies the failure based on pieces of - 25 -H1182801US01/P219-0829US information stored in the storage unit with respect to the plurality of work machines that operate in the same work area.
([Par. 0042], “The collision risk determination section 206 has a priority management table 212, in which information on priorities set for every work modes with respect to various vehicles is stored. Based on the own vehicle information and other vehicle information outputted from the own and other vehicle information management section 204, the collision risk determination section 206 determines the risk of a collision between the own vehicle and the other vehicle. If the relative distance of one of the other vehicles to the own vehicle has decreased to or less than a preset distance, for example, the collision risk determination section 206 determines that there is a risk of collision. If it is determined as a result that there is a risk of collision, the collision risk determination section 206 notifies the determination result to the operator notification section 203 and control signal generation section 207.” 

 ([Par. 0087], “After the development of the determination algorithm in step 704, the collision risk determination section 206 determines a risk of collision between the own vehicle and the another vehicle by using the determination algorithm (step 705). In the determination of this risk of collision, the collision risk determination section 206 sets a determination area around the own vehicle according to the determination algorithm, and determines whether the another vehicle exists in the determination area, whereby a determination is made as to whether there is a risk of collision with the another vehicle. If the own vehicle is an excavator, for example, the collision risk determination section 206sets a circular determination area centering around the position of the own vehicle, and determines whether the another vehicle exists in the determination area. If the own vehicle is a dump truck, on the other hand, the collision risk determination section 206 sets a rectangular determination area while using, as a central axis thereof, the traveling direction of the own vehicle, and determines whether the another vehicle exists in the determination area.”)

This is interpreted as based on the work mode of the plurality of vehicle with their respective information of priorities, the collision risk determination section determines if there is a risk of collision among vehicle working in a same area with their respective working mode.)

Regarding to claim 4, Katou teaches the system of claim 1.
Katou further teaches wherein the specifying unit further specifies the work mode with the less failure as a work mode to be recommended. ([Par. 0089], “If the processing has proceeded from step 706 to step 707, the collision risk determination section 206 notifies, to the operator notification section 203 and control signal generation section 207,to the effect that there is a risk of collision with the another vehicle (step 707). As a consequence, warning information is outputted from the operator notification section 203 to the operator user I/F 103,and by the operator user I/F 103, a warning is made to the operator. Further, a control signal is outputted from the control signal generation section 207 to the vehicle control system 104, and by the vehicle control system 104, traveling control is performed to avoid a collision with the another vehicle. The collision risk determination section 206 may make a warning to only one of the operator notification section 203 and the control signal generation section 207. In this modification, only one of a warning by the operator user I/F 103 and traveling control by the vehicle control system. 104 is performed. After execution of the processing of step 707, the collision risk determination section 206ends the loop processing for the another vehicle.” This is interpreted as based on the work information and work mode of the work vehicle, the collision risk determination section 206 determines if there is a risk of collision associated with the new work mode. If a risk of collision is likely to occur, a warning signal is made and the control unit switch the work vehicle into traveling control mode to avoid the collision, wherein the traveling control mode is less failure than the current work mode that poses a risk of collision.)

Regarding to claim 5, Katou teaches the system of claim 1.
Katou further teaches  a control unit configured to control an operation of the work machine, ([Par. 0034], “The fleet management terminal 102 performs wireless communications with the fleet management center 140 to notify the details of work by the own vehicle at preset intervals to the fleet management center 140 and also to receive work instructions communicated from the fleet management center 140. Further, the fleet management terminal 102 internally stores fleet management information on the status of fleet management of the own vehicle, and outputs this fleet management information to the connected safe operation assistance device 101.”; [Par. 0036], “Each vehicle control system 104 outputs information on the status of the own vehicle to the connected safe operation assistance device 101. Upon receipt of a collision-avoiding control signal from the safe operation assistance device 101, the vehicle control system 104 controls braking, steering and the like of the own vehicle based on the control signal to perform traveling control for the avoidance of a collision.”)
	wherein the control unit operates, in different work modes, a plurality of work machines that operate in the same work area, ([Par. 0034], “The fleet management terminal 102 performs wireless communications with the fleet management center 140 to notify the details of work by the own vehicle at preset intervals to the fleet management center 140 and also to receive work instructions communicated from the fleet management center 140. Further, the fleet management terminal 102 internally stores fleet management information on the status of fleet management of the own vehicle, and outputs this fleet management information to the connected safe operation assistance device 101.”; [Par. 0036], “Each vehicle control system 104 outputs information on the status of the own vehicle to the connected safe operation assistance device 101. Upon receipt of a collision-avoiding control signal from the safe operation assistance device 101, the vehicle control system 104 controls braking, steering and the like of the own vehicle based on the control signal to perform traveling control for the avoidance of a collision.” Wherein this interpreted as the fleet management is in control of the fleet operation and work status of the other vehicle in the area. The fleet management is in communication with each vehicle control system of each work vehicle and also in connection with the safe operation assistance device 101.)
	based on pieces of information stored in the storage unit with respect to the plurality of work machines, the specifying unit statistically specifies the failure, and also specifies the work mode with the less failure as a work mode to be recommended, ([Par. 0083 – 0084], “Described specifically, the work mode determination section 205 acquires own vehicle information and other vehicle information from the own and other vehicle information management section 204, and based on these information, determines the work modes of the own vehicle and other vehicles. About the details of work mode determination processing to be executed in step 701, a description will be made subsequently herein with reference to the flow charts of FIGS. 8 and 9. After successful determination of the work modes of the own vehicle and other vehicles in step701, the work mode determination section 205 sets values, which correspond to the respective determination results, as work modes 423 in the work mode management table 211. Further, the work mode determination section 205 outputs the determination results of the work modes to the own and other vehicle information management section 204, and the own and other vehicle information management section 204 sets the work modes 411, which correspond to the respective determination results, as the work modes 411 in the vehicle information management table 210.”; [Par. 0089], “If the processing has proceeded from step 706 to step 707, the collision risk determination section 206 notifies, to the operator notification section 203 and control signal generation section 207,to the effect that there is a risk of collision with the another vehicle (step 707). As a consequence, warning information is outputted from the operator notification section 203 to the operator user I/F 103,and by the operator user I/F 103, a warning is made to the operator. Further, a control signal is outputted from the control signal generation section 207 to the vehicle control system 104, and by the vehicle control system 104, traveling control is performed to avoid a collision with the another vehicle. The collision risk determination section 206 may make a warning to only one of the operator notification section 203 and the control signal generation section 207. In this modification, only one of a warning by the operator user I/F 103 and traveling control by the vehicle control system. 104 is performed. After execution of the processing of step 707, the collision risk determination section 206ends the loop processing for the another vehicle.” This is interpreted as based on the work information and work mode of the work vehicle, the collision risk determination section 206 determines if there is a risk of collision associated with the new work mode. If a risk of collision is likely to occur, a warning signal is made and the control unit switch the work vehicle into traveling control mode to avoid the collision, wherein the traveling control mode is less failure than the current work mode that poses a risk of collision.) and 
the control unit operates each of the plurality of work machines in the work mode specified by the specifying unit. ([Par. 0089], “If the processing has proceeded from step 706 to step 707, the collision risk determination section 206 notifies, to the operator notification section 203 and control signal generation section 207,to the effect that there is a risk of collision with the another vehicle (step 707). As a consequence, warning information is outputted from the operator notification section 203 to the operator user I/F 103,and by the operator user I/F 103, a warning is made to the operator. Further, a control signal is outputted from the control signal generation section 207 to the vehicle control system 104, and by the vehicle control system 104, traveling control is performed to avoid a collision with the another vehicle. The collision risk determination section 206 may make a warning to only one of the operator notification section 203 and the control signal generation section 207. In this modification, only one of a warning by the operator user I/F 103 and traveling control by the vehicle control system. 104 is performed. After execution of the processing of step 707, the collision risk determination section 206ends the loop processing for the another vehicle.” This is interpreted as based on the work information and work mode of the work vehicle, the collision risk determination section 206 determines if there is a risk of collision associated with the new work mode. If so, a warning signal is made and a emergency traveling control is executed to avoid the potential collision. The emergency traveling mode could be considered as less failure than the current mode of the work vehicle if it prompts a risk of collision.)

Regarding to claim 7, Katou teaches the system of claim 1.
Katou further teaches the specifying unit specifies increase/decrease of the failure based on a change between work information before the work mode is changed and work information after the work mode is changed, ([Par. 0041 – 0042], “Based on the own vehicle information and other vehicle information outputted from the own and other vehicle information management section 204, the work mode determination section 205 estimates the details of work that the own vehicle and the other vehicles are performing, respectively, and determines the work modes corresponding to the details of the work. The work mode determination section 205 has a work mode management table 211, and stores and manages the determination results of the work modes of the respective vehicles in this work mode management table 211. The determination results of the work modes of the respective vehicles, which are stored in the work mode management table 211, are outputted from the work mode determination section 205to the own and other vehicle information management section 204, and are used for the renewal of the own vehicle information and other vehicle information stored in the vehicle information management table 210. The determination histories of past work modes of the respective vehicles may be stored beforehand in the work mode management table 211, and may be used for the determination of current work modes. The collision risk determination section 206 has a priority management table 212, in which information on priorities set for every work modes with respect to various vehicles is stored. Based on the own vehicle information and other vehicle information outputted from the own and other vehicle information management section 204, the collision risk determination section 206 determines the risk of a collision between the own vehicle and the other vehicle. If the relative distance of one of the other vehicles to the own vehicle has decreased to or less than a preset distance, for example, the collision risk determination section 206 determines that there is a risk of collision. If it is determined as a result that there is a risk of collision, the collision risk determination section 206 notifies the determination result to the operator notification section 203 and control signal generation section 207.”; [Par. 0044], “Based on the notification from the collision risk determination section 206, the control signal generation section 207 generates control signals for performing traveling control of the own vehicle, and outputs them to the vehicle control system 104 in FIG. 1. Responsive to these control signals, the vehicle control system 104 performs traveling control of the own vehicle to avoid a collision with the another vehicle.” This is interpreted as based on the work information of the work vehicle and other work vehicles in the area that includes previous work mode of the work vehicle and the other vehicle stored in the table 211, the mode determination section sets a working mode for the work vehicle. The collision risk determination section then evaluates if there is a risk of collision associated with changed mode which is an increase of failure of the changed mode. If a risk of collision is occurred, the system commends a traveling mode to avoid the collision.)
	
the management apparatus further comprises a control unit configured to operate, if the failure increases in the work mode after the change, the work - 26 -H1182801US01/P219-0829US machine in the work mode before the change. ([Par. 0036], “Upon receipt of a collision-avoiding control signal from the safe operation assistance device 101, the vehicle control system 104 controls braking, steering and the like of the own vehicle based on the control signal to perform traveling control for the avoidance of a collision.”; [Par. 0089], “If the processing has proceeded from step 706 to step 707, the collision risk determination section 206 notifies, to the operator notification section 203 and control signal generation section 207,to the effect that there is a risk of collision with the another vehicle (step 707). As a consequence, warning information is outputted from the operator notification section 203 to the operator user I/F 103,and by the operator user I/F 103, a warning is made to the operator. Further, a control signal is outputted from the control signal generation section 207 to the vehicle control system 104, and by the vehicle control system 104, traveling control is performed to avoid a collision with the another vehicle. The collision risk determination section 206 may make a warning to only one of the operator notification section 203 and the control signal generation section 207. In this modification, only one of a warning by the operator user I/F 103 and traveling control by the vehicle control system. 104 is performed. After execution of the processing of step 707, the collision risk determination section 206ends the loop processing for the another vehicle.” This is interpreted as based on the work information and work mode of the work vehicle, the collision risk determination section 206 determines if there is a risk of collision associated with the new work mode. If a risk of collision is likely to occur, a warning signal is made and the control unit switch the work vehicle into traveling control mode to avoid the collision. Note that, based on the claim language, Examiner could interpret the purpose of switching the work mode of the work machine as claimed is to operate the work machine in a less failure work mode. Therefore, the teaching of Katou reads on this purpose to avoid the risk of collision (referring to “failure”) caused by the current work mode of the work vehicle. In addition, it is inherent that the work vehicle could be in traveling mode before switching to the current work mode determined by the work determination section.) 

Regarding to claim 8, Katou teaches the system of claim 1.
Katou further teaches wherein the specifying unit specifies increase/decrease of the failure based on a change between work information before the work mode is changed and work information after the work mode is changed, and specifies, if the failure increases in the work mode after the change, based on an accumulation result of information stored in the storage unit, the work mode with the less failure as a work mode to be recommended, ([Par. 0083 – 0084], “Described specifically, the work mode determination section 205 acquires own vehicle information and other vehicle information from the own and other vehicle information management section 204, and based on these information, determines the work modes of the own vehicle and other vehicles. About the details of work mode determination processing to be executed in step 701, a description will be made subsequently herein with reference to the flow charts of FIGS. 8 and 9. After successful determination of the work modes of the own vehicle and other vehicles in step701, the work mode determination section 205 sets values, which correspond to the respective determination results, as work modes 423 in the work mode management table 211. Further, the work mode determination section 205 outputs the determination results of the work modes to the own and other vehicle information management section 204, and the own and other vehicle information management section 204 sets the work modes 411, which correspond to the respective determination results, as the work modes 411 in the vehicle information management table 210.”; [Par. 0089], “If the processing has proceeded from step 706 to step 707, the collision risk determination section 206 notifies, to the operator notification section 203 and control signal generation section 207,to the effect that there is a risk of collision with the another vehicle (step 707). As a consequence, warning information is outputted from the operator notification section 203 to the operator user I/F 103,and by the operator user I/F 103, a warning is made to the operator. Further, a control signal is outputted from the control signal generation section 207 to the vehicle control system 104, and by the vehicle control system 104, traveling control is performed to avoid a collision with the another vehicle. The collision risk determination section 206 may make a warning to only one of the operator notification section 203 and the control signal generation section 207. In this modification, only one of a warning by the operator user I/F 103 and traveling control by the vehicle control system. 104 is performed. After execution of the processing of step 707, the collision risk determination section 206ends the loop processing for the another vehicle.” This is interpreted as based on the work information and work mode of the work vehicle, the collision risk determination section 206 determines if there is a risk of collision associated with the new work mode. If so, a warning signal is made and a emergency traveling control is executed to avoid the potential collision. The emergency traveling mode could be considered as less failure than the current mode of the work vehicle and will be recommended to avoid the risk of collision.)   and 
the management apparatus further comprises a notification unit configured to make a notification of the work mode specified by the specifying unit. ([Par. 0042 – 0043], “If it is determined as a result that there is a risk of collision, the collision risk determination section 206 notifies the determination result to the operator notification section 203 and control signal generation section 207. In the above-described determination for a risk of collision, the collision risk determination section 206 determines the respective priorities of the own vehicle and other vehicles based on the information on priorities stored in the priority management table 212. The priority of the own vehicle and those of the other vehicles are compared with each other, and based on the results of the comparison; the risk determination algorithm is changed. In this respect, a detailed description will be made subsequently herein. Based on the notification from the collision risk determination section 206, the operator notification section 203 outputs warning information on another vehicle, which has been determined to have a risk of collision with the own vehicle, to the operator user I/F 103 in FIG. 1. Responsive to the warning information, the operator user I/F 103 makes a warning to the operator of the own vehicle.” This is interpreted as when the collision risk determination unit determines that the current working mode of the work vehicle could pose a risk of collision, the notification unit notifies the operator the risk of collision associated with the current working mode that is analyzed by the collision risk determination unit. Note that the “collision risk determination unit” reads on the “specifying unit”.)

Regarding to claim 9, Katou teaches the system of claim 1.
Katou further teaches wherein based on first work information of a first work machine operating in a first work mode and second work information of a second work machine operating in a second work mode among a plurality of work machines, the specifying unit specifies the work mode of the work machine with higher work efficiency, ([Par. 0083 – 0084], “Described specifically, the work mode determination section 205 acquires own vehicle information and other vehicle information from the own and other vehicle information management section 204, and based on these information, determines the work modes of the own vehicle and other vehicles. About the details of work mode determination processing to be executed in step 701, a description will be made subsequently herein with reference to the flow charts of FIGS. 8 and 9. After successful determination of the work modes of the own vehicle and other vehicles in step701, the work mode determination section 205 sets values, which correspond to the respective determination results, as work modes 423 in the work mode management table 211. Further, the work mode determination section 205 outputs the determination results of the work modes to the own and other vehicle information management section 204, and the own and other vehicle information management section 204 sets the work modes 411, which correspond to the respective determination results, as the work modes 411 in the vehicle information management table 210.”; [Par. 0089], “If the processing has proceeded from step 706 to step 707, the collision risk determination section 206 notifies, to the operator notification section 203 and control signal generation section 207,to the effect that there is a risk of collision with the another vehicle (step 707). As a consequence, warning information is outputted from the operator notification section 203 to the operator user I/F 103,and by the operator user I/F 103, a warning is made to the operator. Further, a control signal is outputted from the control signal generation section 207 to the vehicle control system 104, and by the vehicle control system 104, traveling control is performed to avoid a collision with the another vehicle. The collision risk determination section 206 may make a warning to only one of the operator notification section 203 and the control signal generation section 207. In this modification, only one of a warning by the operator user I/F 103 and traveling control by the vehicle control system. 104 is performed. After execution of the processing of step 707, the collision risk determination section 206ends the loop processing for the another vehicle.” This is interpreted as based on the work information and work mode of the work vehicle, the collision risk determination section 206 determines if there is a risk of collision associated with the new work mode. If a risk of collision is likely to occur, a warning signal is made and the control unit switch the work vehicle into traveling control mode to avoid the collision. Note that, based on the claim language, Examiner could interpret that based on the work information acquired from a plurality of works vehicles, the system could determine the most efficient work mode for the own work vehicle. Therefore, the teaching of Katou reads on this claim limitation as Katou teaches to acquire work information from a plurality of work vehicles in the area; thereby, determining if the current work mode of the own work vehicle could pose a risk of collision with other work vehicles. If the collision is likely to occur, the system could immediately specifies a less failure work mode which is the traveling control mode allowing the own work vehicle to avoid the collision. Therefore, the traveling mode could be considered as the more efficient work mode for the own work vehicle to avoid risk of collision.)  and 
the management apparatus further comprises a notification unit configured to make a notification of the work mode specified by the specifying unit. ([Par. 0042 – 0043], “If it is determined as a result that there is a risk of collision, the collision risk determination section 206 notifies the determination result to the operator notification section 203 and control signal generation section 207. In the above-described determination for a risk of collision, the collision risk determination section 206 determines the respective priorities of the own vehicle and other vehicles based on the information on priorities stored in the priority management table 212. The priority of the own vehicle and those of the other vehicles are compared with each other, and based on the results of the comparison; the risk determination algorithm is changed. In this respect, a detailed description will be made subsequently herein. Based on the notification from the collision risk determination section 206, the operator notification section 203 outputs warning information on another vehicle, which has been determined to have a risk of collision with the own vehicle, to the operator user I/F 103 in FIG. 1. Responsive to the warning information, the operator user I/F 103 makes a warning to the operator of the own vehicle.” This is interpreted as when the collision risk determination unit determines that the current working mode of the work vehicle could pose a risk of collision, the notification unit notifies the operator the risk of collision associated with the current working mode that is analyzed by the collision risk determination unit. Note that the “collision risk determination unit” reads on the “specifying unit”.)

Regarding to claim 10, Katou teach the system of claim 1.
Katou further teaches wherein the work modes include at least one of a set of a plurality of modes concerning a work speed of a work portion provided in the work machine, a set of a plurality of modes concerning a traveling speed of the work machine, a set of a plurality of modes concerning a work time of the work machine, and a set of a plurality of modes concerning a work start point of the work machine. ([Par. 0070], “FIG. 5 is a diagram showing a configuration example of the work mode management table 211.As shown in FIG. 5, individual data of a vehicle identifier 421, an average vehicle speed 422, an average movement range 423 and a work mode 424 are stored in every row corresponding to each vehicle in the work mode management table 211. In FIG. 5, the data in row 1 represent information on the work mode of the own vehicle, and the data in row 2 onwards represent information on the work modes of the other vehicles.” Wherein this is mapped to at least the “work mode concerning a traveling speed of the work machine”.)

Regarding to claim 12, Katou teaches A control method for a management apparatus that manages a work machine capable of operating in a plurality of work modes, comprising: 
receiving work information of the work machine; ([Par. 0083], “the work mode determination section 205 acquires own vehicle information and other vehicle information from the own and other vehicle information management section 204, and based on these information, determines the work modes of the own vehicle and other vehicles.”)
receiving, if a work mode of the work machine is changed, work mode change information from the work machine; ([Par. 0084], “After successful determination of the work modes of the own vehicle and other vehicles in step701, the work mode determination section 205 sets values, which correspond to the respective determination results, as work modes 423 in the work mode management table 211. Further, the work mode determination section 205 outputs the determination results of the work modes to the own and other vehicle information management section 204, and the own and other vehicle information management section 204 sets the work modes 411, which correspond to the respective determination results, as the work modes 411 in the vehicle information management table 210. As a consequence, the work mode determination section 205 renews the vehicle information management table 210 in the own and other vehicle information management section 204 (step 702).” This is interpreted as the management system determine a new mode for the own vehicle and other vehicle based on acquired work information. The new mode change of the own vehicle and the other vehicle is then updated in the table 210 as described in figure 4. The previous mode of the own vehicle and the other vehicle could be “waiting mode” or any other mode depending on type of work that the vehicle is performing. The mode change of the own vehicle and the other vehicle are further described in fig. 8 – 9, wherein it is a continuous loop that set new mode for each respective vehicle based on predetermined condition. Once a new mode is set, it will be updated into the table 210 accordingly.)
storing the work information and the work mode in association with each other in a storage unit; ([Par. 0084], “As a consequence, the work mode determination section 205 renews the vehicle information management table 210 in the own and other vehicle information management section 204 (step 702). If there is any row, in which the difference in value between the current time and the reception clock time 410 is not smaller than a preset threshold, in the vehicle information management table 210 at this time, the own and other vehicle information management section 204 may preferably delete (reset) the data in the row. After renewal of the vehicle information management table 210 as described above, the collision risk determination section 206 acquires, from the own and other vehicle information management section204, the own vehicle information and other vehicle information stored in the individual rows of the vehicle information management table 210 so renewed (step 702).” This is interpreted as the vehicle information and the work mode associated with the vehicle is stored as described in the table 210.)  and 
specifying a failure based on information stored in the storage unit. ([Par. 0084], “After renewal of the vehicle information management table 210 as described above, the collision risk determination section 206 acquires, from the own and other vehicle information management section204, the own vehicle information and other vehicle information stored in the individual rows of the vehicle information management table 210 so renewed (step 702).”; [Par. 0086 - 0087], “the collision risk determination section 206 selects one of the other vehicles as a processing target (hereinafter called “another vehicle”), and develops a determination algorithm to be used for the determination of a risk of collision between the own vehicle and the selected another vehicle (step 704). Described specifically, the collision risk determination section 206also determines the work modes corresponding to the details of work, which the own vehicle and another vehicle are performing, respectively, based on the value of the work mode 411 in the own vehicle information as set in row 1 of the vehicle information management table 210, and the value of the work mode 411 in another vehicle information as set in other row of the vehicle information management table 210… After the development of the determination algorithm in step 704, the collision risk determination section 206 determines a risk of collision between the own vehicle and the another vehicle by using the determination algorithm (step 705). In the determination of this risk of collision, the collision risk determination section 206 sets a determination area around the own vehicle according to the determination algorithm, and determines whether the another vehicle exists in the determination area, whereby a determination is made as to whether there is a risk of collision with the another vehicle.” This is interpreted as when the working of mode of the own vehicle and the other vehicle are updated as described in the table 210, the risk determination section acquires information of the vehicle and the working mode corresponding to the respective vehicle to determine if the updated mode of the vehicle causes collision risk with other vehicles in the area. The collision risk reads on the failure of the mode of the work vehicle.)

Regarding to claim 13, Katou teaches the method of claim 12.
Katou further teaches A non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method for a management apparatus defined in claim 12. ([Par. 0045], “In each safe operation assistance device 101, the own vehicle information acquisition section202, operator notification section 203, own and other vehicle information management section 204,work mode determination section 205, collision risk determination section 206, and control signal generation section 207, all of which have been described above, may each be realized using processing by a computer configured of a central processing unit (CPU), a random access memory(RAM), a read only memory (ROM) and the like. Further, the vehicle information management table210, work mode management table 211 and priority management table 212 can be realized using storage devices such as a hard disk drive (HDD) or a flash memory.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katou in view of Umemoto et al. (English Translation of Publication No. JP2008148644A; hereafter Umemoto).
Regarding to claim 8, Katou teaches the system of claim 1.
Katou further teaches the specifying unit specifies increase/decrease of the failure based on a change between work information before the work mode is changed and work information after the work mode is changed, ([Par. 0041 – 0042], “Based on the own vehicle information and other vehicle information outputted from the own and other vehicle information management section 204, the work mode determination section 205 estimates the details of work that the own vehicle and the other vehicles are performing, respectively, and determines the work modes corresponding to the details of the work. The work mode determination section 205 has a work mode management table 211, and stores and manages the determination results of the work modes of the respective vehicles in this work mode management table 211. The determination results of the work modes of the respective vehicles, which are stored in the work mode management table 211, are outputted from the work mode determination section 205to the own and other vehicle information management section 204, and are used for the renewal of the own vehicle information and other vehicle information stored in the vehicle information management table 210. The determination histories of past work modes of the respective vehicles may be stored beforehand in the work mode management table 211, and may be used for the determination of current work modes. The collision risk determination section 206 has a priority management table 212, in which information on priorities set for every work modes with respect to various vehicles is stored. Based on the own vehicle information and other vehicle information outputted from the own and other vehicle information management section 204, the collision risk determination section 206 determines the risk of a collision between the own vehicle and the other vehicle. If the relative distance of one of the other vehicles to the own vehicle has decreased to or less than a preset distance, for example, the collision risk determination section 206 determines that there is a risk of collision. If it is determined as a result that there is a risk of collision, the collision risk determination section 206 notifies the determination result to the operator notification section 203 and control signal generation section 207.”; [Par. 0044], “Based on the notification from the collision risk determination section 206, the control signal generation section 207 generates control signals for performing traveling control of the own vehicle, and outputs them to the vehicle control system 104 in FIG. 1. Responsive to these control signals, the vehicle control system 104 performs traveling control of the own vehicle to avoid a collision with the another vehicle.” This is interpreted as based on the work information of the work vehicle and other work vehicles in the area that includes previous work mode of the work vehicle and the other vehicle stored in the table 211, the mode determination section sets a working mode for the work vehicle. The collision risk determination section then evaluates if there is a risk of collision associated with changed mode which is an increase of failure of the changed mode. If a risk of collision is occurred, the system commends a traveling mode to avoid the collision.)

Katou teaches to further include a notification unit configured to make, if the failure increases in the work mode after the change, a notification of warning of failure of the changed mode. ([Par. 0042], “. If it is determined as a result that there is a risk of collision, the collision risk determination section 206 notifies the determination result to the operator notification section 203 and control signal generation section 207.”), but does not explicitly disclose the notification unit makes a notification of a suitable work mode for the work vehicle. 

However, Umemoto teaches the notification unit makes a notification of a suitable work mode for the work vehicle. ([Par. 0013 – 0014], “the selection state of the control mode that appears by operating the batch operation tool can be set and changed to an appropriate one that corresponds to the situation of each different work place, work mode, etc., and is selected in advance. Of course, if the control mode corresponds to the work site situation or work mode, even if the preselected control mode does not correspond to the work site situation or work mode. The batch operation tool can be effectively used, and the labor and labor required to display the appropriate control mode selection state corresponding to the state of the work place and display the work mode can be reduced. Then, during the work run, the control mode corresponding to the state of the work place, the work form, etc. can be executed by simply operating the batch operation tool to switch to the selected state at the start of the work run. It is possible to easily perform highly accurate work in consideration of the state and the like, and to easily display an appropriate work running state display corresponding to the work situation with a small number of operations.” This is interpreted as a recommended working state is displayed to notify operator depending on work situation.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Katou to incorporate the teaching of Umemoto. The modification would have been obvious because notifying the recommended working mode for the work vehicle, it allows the operator to acknowledge the work mode that is more suitable for the work situation, thereby, increasing efficiency of the work vehicle. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katou in view of Shinkai, Atsushi (Publication No. US 20190104675 A1; hereafter Shinkai).
Regarding to claim 11, Katou teaches the system of claim 1.
Kaitou teaches to receive work information of the work vehicle as described in claim 1 above, but does not explicitly disclose wherein the work information - 27 -H1182801US01/P219-0829US includes at least one of a slip ratio indicating a ratio at which a slip occurs in the work machine, an engine speed for causing the work machine to travel, a load imposed on a work portion provided in the work machine, and a completion ratio of a work performed by the work machine.

However, Shinkai teaches wherein the work information - 27 -H1182801US01/P219-0829US includes at least one of a slip ratio indicating a ratio at which a slip occurs in the work machine, an engine speed for causing the work machine to travel, a load imposed on a work portion provided in the work machine, and a completion ratio of a work performed by the work machine. (abstract, “The work vehicle further includes a load ratio calculation section 53 for calculating an engine load ratio indicative of an engine load of the engine, a ground speed calculation section 51 for calculating a ground speed of the vehicle body with using satellite positioning data, a slip ratio calculation section 52 for calculating a slip ratio indicative of slippage of the traveling mechanism relative to a ground surface by using the groundspeed, a traveling work control section 4 for creating an appropriate traveling work state by controlling a rotational speed of the engine and a posture of the implement, and a traveling work management section 50 for outputting a state changing command that commands a change of the traveling work state, based on the engine load ratio and the slip ratio.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Katou to incorporate the teaching of Shinkai. The modification would have been obvious because by considering the slip ratio of the work vehicle when determining work mode of the vehicle, “if no increase occurs in the engine load or in the slip amount, inconsideration to work efficiency and energy saving, there is possibility of changing to a traveling work state for higher efficiency by positively applying an additional load.” (Shinkai, [Par. 0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668